       Case 2:19-cv-01034-JCM-DJA Document 70 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                  ,                                      01034
11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   2020.

                                           1
     Case 2:19-cv-01034-JCM-DJA Document 70 Filed 08/03/20 Page 2 of 2



 1

 2

 3
        SMITH, LLC
 4

 5

 6

 7

 8

 9

10

11

12

13
14

15        August 3, 2020.
16
                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                         2
